IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 39045

STATE OF IDAHO,                                    )     2012 Unpublished Opinion No. 482
                                                   )
       Plaintiff-Respondent,                       )     Filed: May 18, 2012
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
THERON JOHNNIE TRACY,                              )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. William H. Woodland, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of one year, for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Theron Johnnie Tracy was convicted of felony driving under the influence, Idaho Code
§§ 18-8004(1)(a), 18-8005(9). The district court sentenced Tracy to a unified term of ten years,
with a minimum period of confinement of one year, and imposed a $5,000 fine. Tracy appealed.
He also filed an Idaho Criminal Rule 35 motion for a reduction of sentence, which the district court
granted, reducing Tracy’s fine to $3,000 and retaining jurisdiction. Following the period of retained
jurisdiction, the district court suspended Tracy’s sentence and placed him on supervised probation for
five years. Tracy appeals, contending that his sentence and fine are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tracy’s judgment of conviction and sentence, including the fine, are affirmed.




                                                   2